Candmsb, J.
1. It is not made to appear that the trial judge erred in his charge to the jury upon their request for additional instructions.
2. The portion of the original charge of which complaint is made is correct in the abstract, and as no specific objection is made to it in the motion, it will not furnish a ground for a new trial.
3. The verdict was not contrary to law or the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


By five Justices.